Title: To James Madison from Tench Coxe, 13 February 1803 (Abstract)
From: Coxe, Tench
To: Madison, James


13 February 1803, Philadelphia. The house of Coxe and Frazier, in which he was formerly engaged, has a claim to a tract of land “which is a part of a larger tract on or near to the waters of Bayou Pierre & the East Bank of the River Mississippi.” This was conveyed to him in 1790 by Edward Jones, who is now in Gallatin’s office. The original tract was granted by Great Britain to General Lyman, “under whom and Mr. Jones & his brothers I hold.” Encloses an extract from his deed [not found]. Understands it is necessary to report all such lands to JM’s office and asks that an application be filed there or sent with others to the proper office in the Mississippi Territory. Will cheerfully pursue any necessary measures to conform to the laws and regulations provided in such cases.
 

   
   Draft (PHi). 1 p.



   
   Phineas Lyman (1715–1774) was a Yale-educated lawyer who commanded the Connecticut troops during the Seven Years’ War. In 1770 he obtained a grant of 20,000 acres of land near Natchez, where he died shortly after settling there with his family.


